Citation Nr: 0118178	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The appellant's dates of service have not been formally 
verified.  He has reported that he had active service from 
January 1986 to October 1990, plus prior service with the 
Army National Guard from January 1983 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of January 1999 and January 2001 from 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The rating decision of January 1999 denied entitlement to 
service connection for asthma and for nonservice-connected 
pension benefits.  The notification letter accompanying this 
rating only discussed the RO's denial of the pension claim 
and is dated January 1998, which is one year earlier than the 
rating decision itself.  The veteran first received notice of 
the January 1999 rating decision's denial of his asthma claim 
through a notification letter dated in January 12, 2001.  
This letter accompanied the rating decision of January 2001 
which denied a claim for entitlement to service connection 
for the lumbar spine disorder and reopened and denied the 
claim for entitlement to service connection for asthma.  The 
veteran perfected appeals of both the January 1999 rating 
decision regarding asthma and the January 2001 rating 
decision regarding the lumbar spine, within one year of 
receiving this January 2001 notification letter.  In light of 
this, there is no need to address the question of whether new 
and material evidence was submitted to reopen the claim for 
service connection for asthma.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the claims 
file reveals that additional development of evidence is 
required.  As noted above, in his original claim filed in 
February 1998, he alleged that his dates of service included 
service with the Army National Guard from January 1983 to 
January 1986, and active duty with the Army from January 1986 
to October 1990.  The RO initially listed the veteran's 
active duty service dates as being from August 4, 1983 to 
December 17, 1983, and from January 20, 1987 to October 29, 
1990.  This was reported in February 1998, and was used in a 
request for information dated in June 1998.  Later, the RO 
listed the second period of active duty as extending from 
January 1986 to October 1990, and used these dates in 
subsequent requests for information to National Archives and 
Records Service (Military Personnel Records).  However, the 
RO continued to use January 1987 as the starting date for the 
veteran's second period of service in the January 1999 and 
January 2001 rating decisions.

The only service record currently in the claims file is a 
copy of a DA form 2486 dated in October 1983, which reveals 
that the veteran waived his right to undergo a separation 
examination.  Apart from this document, the claims file 
contains no verification of the veteran's dates of service 
through official sources.  Acceptable evidence of service 
must consist of either a certification by the service 
department or of certain, specified official documents issued 
by the service department. 38 C.F.R. § 3.203 (2000).  The 
RO's attempts to obtain service medical records from official 
sources from any period of service have thus far been 
unsuccessful.  In December 1998, a formal finding of 
unavailability of service records was made by the RO, having 
reported two attempts to obtain records through requests for 
information made in June 1998 and September 1998 and one 
attempt via fax in December 1998.  This formal finding of 
service medical record unavailability was used as a basis for 
denying service connection for the asthma and lumbar spine 
conditions.

Because of the problems presented in this case caused by the 
lack of official verification of active duty service dates, 
as well as the absence of service medical records, and in 
light of the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  Whenever the VA 
attempts to obtain records from a Federal Department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts would be futile.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

In addition, the Board notes that the VA general medical 
examination report of August 1998 reflects that the veteran 
is in receipt of benefits from the Social Security 
Administration.  Although the benefits were apparently based 
on a mental disability, such records may contain a history of 
the onset of the veteran's asthma and/or degenerative joint 
disease, and may possibly show the presence of degenerative 
joint disease within the one year presumptive period 
following separation from service.  Therefore, these records 
should also be obtained as they are relevant to a claim for 
VA benefits.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991).  

Accordingly, this case is REMANDED for the following:

1.  The RO should again attempt to verify 
the veteran's dates of active duty 
service through the appropriate channels, 
in accordance with 38 C.F.R. § 3.203 
(2000).  

2.  Thereafter, if verification of the 
service dates have been accomplished, the 
RO should again attempt to secure the 
appellant's service medical records 
through the appropriate channels. 

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered. 

After undertaking any additional development deemed to be 
appropriate, the RO should then re-adjudicate the issues of 
entitlement to service connection for asthma and degenerative 
disc disease of the lumbar spine.  If any benefit sought on 
appeal remains denied, the appellant and the appellant's 
representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




